Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the following informalities:
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The abstract to the disclosure us objected to because: 
Uses phrases which can be implied (“ The application relates to the technical field of”);
The abstract refers to purported merits.
Correction is required.  See MPEP § 608.01(b). 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s):
the “heat generating member provided with a convex portion or a groove portion” and “a heat conducting block extending into the groove portion” of claim 1; 
 “a monitor” of claim 9.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language of the claim is unclear.  The full claim appears to be the preamble leaving no body with active limitations.  There is no clear distinction between the preamble and the body of the claim.  It will be advantageous and clearer if the preamble and different limitations of the claim are separated by punctuation marks to facilitate reading comprehension of the claim language.
Appropriate correction is required.
For Examination of the merits, the claim will be interpreted as best understood.
Claims 2-20 are rejected by virtue of their dependency on claim 1.
Claim 8 is unclear.  The terms “a heat conducting block” and “a thermo-sensitive element” renders the claim unclear.  It is not clear if “a heat conducting block” and “a thermo-sensitive element” is the same or different than the “a heat conducting block” and “a thermo-sensitive element” already recited in claim 1.  Please clarify.
For Examination of the merits, the claim will be interpreted as best understood.
Claim 18 is unclear.  The terms “a heat conducting block” and “a thermo-sensitive element” renders the claim unclear.  It is not clear if “a heat conducting block” and “a thermo-sensitive element” is the same or different than the “a heat conducting block” and “a thermo-sensitive element” already recited in claim 1.  Please clarify.
For Examination of the merits, the claim will be interpreted as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8, 12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose (US 8162541) (hereinafter Rose).
Regarding claim 1, Rose teaches a temperature measuring device (temperature sensor) (1) for measuring a temperature of a heat generating member (device to be measured) provided with a groove portion (threaded hole of device to be measured) (see Figure 1 and column 1, lines 7-20 and column 2, lines 40-44), comprising a heat conducting block (insulating disk (14) and pedestal (26)) extending into the groove portion (see Figures 2A-B and 3A-B and column 3, lines 35-39 and column 4, lines 42-46), being connected with the groove portion (see Figure 1 and column 1, lines 7-9 and column 2, lines 40-44); and a thermo-sensitive element (thermistor) (10) connected with the heating conducting block (see Figures 2A-B and 3A-B and column 3, lines 15-17,  lines 35-39, lines 57-62 and column 4, lines 42-46).
Regarding claim 2, Rose further teaches the temperature measuring device (temperature sensor) (1) and the heat generating member (device to be measured) are in threaded connection with the groove portion (threaded hole of device to be measured) through the heat conducting block (insulating disk (14) and pedestal (26)) (see column 2, lines 40-45).
Regarding claim 5, Rose further teaches a casing  (housing) (2) disposed outside of the temperature measuring device (temperature sensor) (1) and having a non-circular outer contour (hexagonal interface) (25) (see Figure 1 and column 2, lines 45-51).
Regarding claim 6, Rose further teaches the outer contour of the casing (housing) (2) being hexagonal prismatic (hexagonal interface) (25) (see Figure 1 and column 2, lines 45-51).
Regarding claim 8, Rose further teaches a casing (housing) (2) (see Figures 1, 2A-B and 3A-B), having a heat conducting block (insulating disk (14) and pedestal (26)) (see Figures 2A-B and 3A-B and column 3, lines 35-39 and column 4, lines 42-46) and a thermo-sensitive element (thermistor) (10) mounted therein (see Figures 2A-B and 3A-B and column 3, lines 15-17,  lines 35-39, lines 57-62 and column 4, lines 42-46); an upper cap (terminal insulator) (6) (see Figures 2A-b and 3A-B), being in threaded connection with an upper end of the casing (housing) (2) (see column 3, lines 6-9); and a waterproof gasket (washer) (7) (see Figures 2A-B and 3A-B and column 4, lines 22-26), disposed between the casing (housing) (2) and the upper cap (terminal insulator) (6) (see Figures 2A-B and 3A-B).
Regarding claim 12, Rose further teaches a casing  (housing) (2) disposed outside of the temperature measuring device (temperature sensor) (1) and having a non-circular outer contour (hexagonal interface) (25) (see Figure 1 and column 2, lines 45-51).
Regarding claim 18, Rose further teaches a casing (housing) (2) (see Figures 1, 2A-B and 3A-B), having a heat conducting block (insulating disk (14) and pedestal (26)) (see Figures 2A-B and 3A-B and column 3, lines 35-39 and column 4, lines 42-46) and a thermo-sensitive element (thermistor) (10) mounted therein (see Figures 2A-B and 3A-B and column 3, lines 15-17,  lines 35-39, lines 57-62 and column 4, lines 42-46); an upper cap (terminal insulator) (6) (see Figures 2A-b and 3A-B), being in threaded connection with an upper end of the casing (housing) (2) (see column 3, lines 6-9); and a waterproof gasket (washer) (7) (see Figures 2A-B and 3A-B and column 4, lines 22-26), disposed between the casing (housing) (2) and the upper cap (terminal insulator) (6) (see Figures 2A-B and 3A-B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (CN 102607733) (hereinafter Chang).
Regarding claim 1, Chang teaches a temperature measuring device (temperature sensing cap) for measuring a temperature of a heat generating member (fastening bolt) provided with a convex portion (widest part of the bolt, not shown) (see Figure 4 and paragraphs 0024 and 0134), comprising a fastening end (502) for receiving the convex portion (widest part of the bolt, not shown) (see paragraphs 0024 and 0134), being connected with the convex portion (see paragraphs 0024, 0125 and 0134); and a thermo-sensitive element thermistor) (402) connected with the fastening end (502) (see paragraphs 0136).
However, Chang does not explicitly teach the fastening end being a heat conducting block.
Rose teaches a heat conductive block (pedestal) (26) (see column 4, lines 42-46).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the fastening end as taught by Chang with a heat conductive block as taught by Rose.  One would eb motivated to make this combination in order to provide good thermals transfer and enable a very accurate temperature reading.
Regarding claim 2, Chang further teaches the temperature measuring device (temperature sensing cap) and the heat generating member (fastening bolt) being in threaded connection with the convex portion (widest part of bolt, not shown) through the fastening end (502) (see paragraph 0134).
However, Chang does not explicitly teach the fastening end being a heat conducting block.
Rose teaches a heat conductive block (pedestal) (26) (see column 4, lines 42-46).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the fastening end as taught by Chang with a heat conductive block as taught by Rose.  One would eb motivated to make this combination in order to provide good thermals transfer and enable a very accurate temperature reading.
Regarding claim 3, Chang further teaches the heat generating member (fastening bolt) being a connecting member connecting two conductors (transformation device joint) and having a convex portion at one end (widest part of bolt), and the fastening end (502) (see paragraph 0134) being provided with a receiving cavity (thread counter) (503) for receiving the convex portion (see Figure 4 and paragraphs 0003-0004, 0023-0024 and 0134-0135).
However, Chang does not explicitly teach the fastening end being a heat conducting block.
Rose teaches a heat conductive block (pedestal) (26) (see column 4, lines 42-46).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the fastening end as taught by Chang with a heat conductive block as taught by Rose.  One would eb motivated to make this combination in order to provide good thermals transfer and enable a very accurate temperature reading.
Regarding claim 4, Chang further teaches the connecting member being a bolt (fastening bolt), and the receiving cavity (thread counter) (503) is provided with an inner thread on a cavity wall thereof (see Figure 4 and paragraphs 0134).
Regarding claim 10, Chang in view of Rose teaches all the limitations of claim 1, Chang further teaches an electric power system (transformation device) (see paragraph 0023).
Regarding claim 11, Chang further teaches the heat generating member (fastening bolt) being a connecting member connecting two conductors (transformation device joint) and having a convex portion at one end (widest part of bolt), and the fastening end (502) (see paragraph 0134) being provided with a receiving cavity (thread counter) (503) for receiving the convex portion (see Figure 4 and paragraphs 0003-0004, 0023-0024 and 0134-0135).
However, Chang does not explicitly teach the fastening end being a heat conducting block.
Rose teaches a heat conductive block (pedestal) (26) (see column 4, lines 42-46).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the fastening end as taught by Chang with a heat conductive block as taught by Rose.  One would eb motivated to make this combination in order to provide good thermals transfer and enable a very accurate temperature reading.
Regarding claim 12, the prior combination teaches all the limitations of claim 2.
However, Chang as modified by Rose does not explicitly teach a casing disposed outside of the temperature measuring device and having a non-circular outer contour.
Rose teaches a casing  (housing) (2) disposed outside of the temperature measuring device (temperature sensor) (1) and having a non-circular outer contour (hexagonal interface) (25) (see Figure 1 and column 2, lines 45-51).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature measuring device as taught by Rose with a casing disposed outside of the temperature measuring device and having a non-circular outer contour as taught by Rose. One would be motivated to make this combination in order to facilitate screwing and securing the temperature device to the fastening bolt as known in the art. 
Regarding claim 13, the prior combination teaches all the limitations of claim 3.
However, Chang as modified by Rose does not explicitly teach a casing disposed outside of the temperature measuring device and having a non-circular outer contour.
Rose teaches a casing  (housing) (2) disposed outside of the temperature measuring device (temperature sensor) (1) and having a non-circular outer contour (hexagonal interface) (25) (see Figure 1 and column 2, lines 45-51).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature measuring device as taught by Rose with a casing disposed outside of the temperature measuring device and having a non-circular outer contour as taught by Rose. One would be motivated to make this combination in order to facilitate screwing and securing the temperature device to the fastening bolt as known in the art.	Regarding claim 14, the prior combination teaches all the limitations of claim 4.
However, Chang as modified by Rose does not explicitly teach a casing disposed outside of the temperature measuring device and having a non-circular outer contour.
Rose teaches a casing  (housing) (2) disposed outside of the temperature measuring device (temperature sensor) (1) and having a non-circular outer contour (hexagonal interface) (25) (see Figure 1 and column 2, lines 45-51).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature measuring device as taught by Rose with a casing disposed outside of the temperature measuring device and having a non-circular outer contour as taught by Rose. One would be motivated to make this combination in order to facilitate screwing and securing the temperature device to the fastening bolt as known in the art.

Allowable Subject Matter
Claims 7, 9 and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7, 9 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Rose and Chang alone or in combination fail to teach or render obvious the heat conducting block being provided with a mounting hole on an outer side wall thereof, and the thermo-sensitive element being mounted in the mounting hole and fixed to the mounting hole with glue of claim 7 when combined with the elements of independent claim 1. 
Rose and Chang alone or in combination fail to teach or render obvious a monitor; a heat insulating sleeve, disposed in the casing and having a power source and a circuit board disposed on an inner side thereof; and a wire, mounted between the heat insulating sleeve and the casing, for connecting the heat sensitive element and the circuit board; wherein, the circuit board is remotely connected with the monitor of claim 9, when combined with the element of claim 1 and intervening claim 8.
Rose and Chang alone or in combination fail to teach or render obvious the heat conducting block being provided with a mounting hole on an outer side wall thereof, and the thermo-sensitive element being mounted in the mounting hole and fixed to the mounting hole with glue of claim 15 when combined with the elements of independent claim 1 and intervening claim 2. 
Rose and Chang alone or in combination fail to teach or render obvious the heat conducting block being provided with a mounting hole on an outer side wall thereof, and the thermo-sensitive element being mounted in the mounting hole and fixed to the mounting hole with glue of claim 16 when combined with the elements of independent claim 1 and intervening claim 3. 
Rose and Chang alone or in combination fail to teach or render obvious the heat conducting block being provided with a mounting hole on an outer side wall thereof, and the thermo-sensitive element being mounted in the mounting hole and fixed to the mounting hole with glue of claim 17 when combined with the elements of independent claim 1 and intervening claims 3-4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANICE M SOTO/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855